Citation Nr: 0404817	
Decision Date: 02/20/04    Archive Date: 02/27/04

DOCKET NO.  03-06 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, including post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for a stomach disorder.

3.  Entitlement to service connection for a low back 
disorder.

4.  Entitlement to service connection for bilateral hearing 
loss.

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to service connection for cellulitis and 
tinea barbae as a result of exposure to herbicides.

7.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a bilateral ankle 
disorder. 

8.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for hepatitis C.

9.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran had active service from December 1972 to November 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions, in May 2001 and 
subsequently, of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Nashville, Tennessee.

The Board will address the issues of service connection for 
bilateral hearing loss and tinnitus in the REMAND section of 
this decision below.


FINDINGS OF FACT

1.  All relevant evidence and information necessary for an 
equitable disposition of the appeal have been obtained.



2.  In August 1994, the RO provided notice to the veteran of 
its decision in July 1994 denying service connection for 
hepatitis and a bilateral ankle disorder; no appeal was 
perfected.  

3.  At the time of the RO's July 1994 decision, the medical 
evidence did not show findings of hepatitis or a bilateral 
ankle disorder during or after service.

4.  Evidence added since the July 1994 decision includes VA 
medical records and written statements provided by the 
veteran and his representative that show treatment for 
hepatitis C.

5.  The evidence added to the record since the July 1994 RO 
decision bears directly and substantially upon the specific 
matter under consideration with respect to hepatitis C, and 
in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of that claim.

6.  Evidence submitted since the July 1994 RO decision with 
respect to a bilateral ankle disorder is cumulative or 
redundant of previously considered evidence and is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

7.  The veteran did not serve in the Republic of Vietnam or 
in combat.

8.  A psychiatric disorder was not present during service or 
within one year from discharge, and a current disorder is not 
etiologically related to service.

9.  The veteran does not have PTSD related to a verified 
service stressor.

10.  A stomach disorder, a chronic low back disorder, 
cellulitis, and tinea barbae were not present during service 
and are not etiologically related to service.



CONCLUSIONS OF LAW

1.  Evidence received since the RO notified the veteran of 
its July 1994 decision denying entitlement to service 
connection for hepatitis, which is final because no appeal 
was perfected, is new and material and the claim for service 
connection for this disability is reopened. 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5108, 5126, 7105 (West 
2002); 38 C.F.R. § 3.156 (2001), 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a)) (2003).

2.  No new and material evidence has been received to reopen 
the veteran's claim of entitlement to service connection for 
a bilateral ankle disorder. 38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2003).

3.  Cellulitis and tinea barbae were not incurred in, or 
aggravated by, active military service and may not be 
presumed to have been incurred as a result of exposure to 
herbicides during service.  38 U.S.C.A. §§ 101(16), 1110, 
1116, 5107(a) (West 2002); 38 C.F.R. §§ 3.303, 3.307(a)(6), 
3.309(e) (2003).

4.  A psychiatric disorder, including PTSD, was not incurred 
in or aggravated by active military service. 38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. § 3.304(f) (2003); 38 C.F.R. § 
3.304(f) (2003).

5.  A stomach and chronic low back disorder were not incurred 
in, or aggravated by, active military service.  38 U.S.C.A. 
§§  1110, 5107(a) (West 2002); 38 C.F.R. §§ 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002), eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, 
and expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  VA promulgated regulations that implement these 
statutory changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  

Review of the claims folder reveals compliance with the VCAA.  
That is, by letters dated in January 2001, July 2001, and 
June 2002, the RO advised the veteran of the VCAA assistance 
requirements, including the evidence needed to substantiate 
his claims to reopen for service connection for hepatitis C 
and a bilateral ankle disorder, as well as for service 
connection for the remaining issues listed on the title page 
of this decision, and explained the evidence VA must secure, 
as well as the information and evidence the veteran was 
responsible for providing.  The letter asked the veteran to 
provide or authorize the release of any other evidence that 
would support his claims.  In addition, the January 2003 
statement of the case provided the text of the relevant VCAA 
regulations.  Accordingly, the Board is satisfied that the RO 
has provided the veteran with all notice required by the 
VCAA.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).     

The Board observes that a recent decision by the U.S. Court 
of Appeals for Veterans Claims (Court) states that VCAA 
notice must be provided before the initial unfavorable 
determination by the RO.  Pelegrini v. Principi, No. 01-944 
(U.S. Vet. App. Jan. 13, 2004).  In this case, the veteran's 
petition to reopen finally denied claims based on new and 
material evidence, as well as claims for service connection 
for various other disabilities, were received after the 
enactment of the VCAA.  The RO complied with the concept of 
the Court's decision in Pelegrini, even though the RO did 
this before the Court issued its decision.  See Pelegrini, 
slip op. at 13 ("[T]he Court holds that under section 
5103(a), before an initial [RO] decision on the claim, a 
service-connection claimant must be given notice . . . ") 
(emphasis added).  In any event, as the Board has already 
determined that the veteran has received all required VCAA 
notice, as well as all required assistance, as discussed 
below, any failure to follow Pelegrini in this case results 
in no prejudice to the veteran and therefore constitutes 
harmless error.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  See Conway v. Principi, No. 03-7072 (Fed. Cir. Jan. 
7, 2004) (holding that the Court must take due account of the 
rule of prejudicial error when considering compliance with 
VCAA notice requirements); Stegall v. West, 11 Vet. App. 268 
(1998) (where a veteran has not been harmed by an error in a 
Board determination, the error is not prejudicial); 
38 U.S.C.A. § 7261(b) ("Court shall take due account of the 
rule of prejudicial error").     

With respect to the duty to assist, the RO has obtained the 
veteran's service medical records, VA treatment records, and 
private medical records, as authorized and/or provided by the 
veteran.  See Charles v. Principi, 16 Vet. App. 370 (2002).  
The Board's review of the claims folder finds no indication 
that additional relevant evidence remains outstanding.  
Therefore, the Board finds that the duty to assist is 
satisfied.  38 U.S.C.A. § 5103A.   

II.  New and material

The record reflects that the RO notified the veteran in 
August 1994 of its July 1994 decision denying entitlement to 
service connection for hepatitis and a bilateral ankle 
disorder. The RO specifically found that the veteran was not 
diagnosed with hepatitis or a bilateral ankle disorder either 
during or after service.  The veteran did not appeal this 
decision.  Subsequently, the veteran petitioned to reopen the 
claims.

VA must reopen a previously and finally disallowed claim when 
"new and material evidence is presented or secured." 38 
U.S.C. § 5108; see 38 U.S.C.A. §§ 7104(b), 7105(c); 38 C.F.R. 
§ 3.156(a) (2001). The Board notes that the standard for 
materiality set forth in 38 C.F.R. § 3.156(a) was amended on 
August 29, 2001, but that the regulation specifies that those 
amendments do not apply to claims, such as the claim here, 
pending prior to that date. See 38 C.F.R. § 3.156(a) (2002); 
see also Karnas v. Derwinski, 1 Vet. App 308, 313 (1991). In 
order to satisfy the applicable requirement, the evidence 
"must be both new and material." Smith v. West, 12 Vet. App. 
312, 314 (1999). "New evidence" is evidence "not previously 
submitted to agency decision makers ... [that] is neither 
cumulative nor redundant." 38 C.F .R. § 3.156(a) (2001); see 
Smith, supra (if evidence was not in record at time of final 
disallowance of claim and is not cumulative of other evidence 
in record, it is new); see also Elkins v. West, 12 Vet. App. 
209, 216 (1999) (en banc). New evidence will be considered 
material only if it "bears directly and substantially upon 
the specific matter under consideration" and "by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim." 38 C.F.R. § 3.156(a) (2001); 
see Hodge v. West, 155 F.3d 1356, 1363 (Fed.Cir.1998) 
(materiality requirement of 38 C.F.R. § 3.156(a) (2001) is 
not focused on outcome determination but upon importance of 
complete record for evaluation of appellant's claim).

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence received 
since the last final disallowance of the veteran's claim on 
any basis. Evans v. Brown, 9 Vet. App. 273 (1996). This 
evidence is presumed credible for the purposes of reopening 
the veteran's claim, unless it is inherently false or untrue 
or, if it is in the nature of a statement or other assertion, 
it is beyond the competence of the person making the 
assertion. Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. 
Principi, 3 Vet. App. 510 (1992). See also Robinette v. 
Brown, 8 Vet. App. 69 (1995).

The evidence associated with the claims file since the RO 
issued its last final decision in August 1994 includes VA and 
non-VA medical records, and written statements provided by 
the veteran and his representative. 

With respect to the claim to reopen service connection for a 
bilateral ankle disorder, the Board finds that new and 
material evidence has not been submitted.  The RO denied the 
bilateral ankle claim originally in 1994 because there was no 
competent evidence of record that provided a diagnosis of a 
bilateral ankle disorder either during or after service.  The 
RO noted that the veteran was treated during service for 
complaints of an ankle injury in February 1974, but no 
fracture was found on examination.  There was no post-service 
medical evidence showing medical findings of a bilateral 
ankle disorder.  Despite appropriate notification, the 
veteran did not perfect an appeal.

The evidence of record received after the last final decision 
in 1994 is not new and material with respect to the bilateral 
ankle disorder.  This newly submitted evidence does not show 
findings of a bilateral ankle disorder.  Without evidence of 
a current disability, the Board finds that this issue may not 
be reopened.  Although the veteran maintains that he has a 
bilateral ankle disorder due to an injury during service, he 
is not a medical expert who has the training to make a 
medical determination.  Furthermore, his statements are 
cumulative of the claims he made to the RO in 1994.

The Board now turns to the issue of hepatitis C.  
Specifically, the VA outpatient treatment records received 
after the last final RO decision in 1994 indicate that the 
veteran has been treated for and diagnosed with hepatitis C.  
According to an August 2001 VA medical treatment record, a VA 
examiner diagnosed the veteran with hepatitis C. 

The RO denied the hepatitis claim originally in 1994 because 
there was no competent evidence of record that provided a 
diagnosis of hepatitis either during or after service.  
Despite appropriate notification, the veteran did not perfect 
an appeal.  Accordingly, the Board concludes that the veteran 
has submitted evidence that is new and material, and the 
claim for service connection for hepatitis C is reopened.

Although the record contains sufficient evidence to reopen 
the veteran's claim for service connection for hepatitis C, 
the Board has determined that further development is required 
before proceeding to consider the merits of the underlying 
claim. Accordingly, the Board will REMAND this issue for 
further development.

III.  Service connection

Service connection may be granted for disability resulting 
from disease or injury which was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and certain chronic 
diseases become manifest to a degree of 10 percent within one 
year from the date of termination of such service, such 
diseases shall be presumed to have been incurred in or 
aggravated by service, even though there is no evidence of 
such diseases during the period of service.  38 U.S.C.A. §§ 
1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes. 38 C.F.R. § 3.303(b).  
To show chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The governing law provides that a "veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975 shall be presumed to have 
been exposed during such service to an herbicide agent . . . 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service." 38 U.S.C.A. §  1116(f) (West 2002)

VA regulations define that "service in the Republic of 
Vietnam includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam."  38 C.F.R. 
§ 3.307 (a)(6)(iii) (2003).

If a veteran was exposed to an herbicide agent during 
qualifying active service, presumptive service connection is 
warranted for the following disorders: chloracne or other 
acneform disease consistent with chloracne; Hodgkin's 
disease; multiple myeloma; Non-Hodgkin's lymphoma; acute and 
subacute peripheral neuropathy; porphyria cutanea tarda; 
prostate cancer; respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea); and, soft-tissue sarcoma 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  Presumptive service connection for these 
disorders as a result of Agent Orange exposure is warranted 
if the requirements of 38 C.F.R. § 3.307(a)(6) are met.  
38 C.F.R. § 3.309(e) (2003).

Chloracne, or other acneform disease, and porphyria cutanea 
tarda may be presumed to have been incurred during active 
military service as a result of exposure to Agent Orange if 
either becomes manifest to a degree of 10 percent within the 
first year after the last date on which the veteran was 
exposed to Agent Orange during active service.  38 C.F.R. 
§ 3.307(a)(6)(ii) (2002).  

If the rebuttable presumption provisions of 38 C.F.R. § 
3.307(d) (2002) are also not satisfied, then the veteran's 
claim shall fail.  338 U.S.C.A. § 1113 (West 2002); 38 C.F.R. 
§ 3.307(d), (2002). 

The Secretary of the Department of Veterans Affairs has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for:  hepatobiliary cancers; 
nasal and/or nasopharyngeal cancer; bone cancer; breast 
cancer; female reproductive cancers; urinary bladder cancer; 
renal cancer; testicular cancer; leukemia; abnormal sperm 
parameters and infertility; motor/coordination dysfunction; 
chronic peripheral nervous system disorders; metabolic and 
digestive disorders (other than diabetes mellitus); immune 
system disorders; circulatory disorders; respiratory 
disorders (other than certain respiratory cancers); skin 
cancer; cognitive and neuropsychiatric effects; 
gastrointestinal tumors; brain tumors; and, any other 
condition for which the Secretary has not specifically 
determined a presumption of service connection is warranted.  
See Notice, 64 Fed. Reg. 59232 (November 2, 1999).  See also 
Notice, 66 Fed. Reg. 2376 (Jan. 11, 2001); Notice, 67 Fed. 
Reg. 42600 (June 24, 2002). 

A.  Facts

The veteran's service medical records are negative for 
findings of a psychiatric disorder, to include PTSD; a 
stomach disorder; a low back disorder; cellulitis, and tinea 
barbae.  The veteran's service personnel records reveal that 
the veteran served overseas in Europe, but show no 
documentation that he served in the Republic of Vietnam or in 
combat.  

The first post-service medical records are dated in 1990.  In 
the early 1990s, VA outpatient records document the veteran's 
complaints of stomach trouble.  The veteran was treated again 
for gastrointestinal problems in November 1995.  The recent 
medical evidence is negative for treatment of 
gastrointestinal problems.

The post-service medical evidence generally shows treatment 
for depression, anxiety, low back pain, and troubles 
involving the stomach and skin, but not until 2000.  

According to a September 2000 VA outpatient treatment record, 
the veteran reported that he was employed as a roofer.  He 
related that he had recently fallen off a roof injuring the 
right side of his body.  The examiner assessed the veteran 
with chronic low back pain.

Although the veteran reported to a VA examiner in April 2001 
that he had been diagnosed with PTSD, the examiner did not 
confirm the diagnosis after reviewing the veteran's records.  
According to various VA outpatient treatment records in 2001, 
the veteran was diagnosed with depression and an anxiety 
disorder.  VA outpatient records do not show findings linking 
depression or anxiety to an incident during service.  

B.  Legal Analysis

The veteran's service records show that the veteran did not 
serve in the Republic of Vietnam during his tour of duty.  
Therefore, the presumptive regulations for exposure to 
herbicides are not for consideration.  38 C.F.R. §§ 3.307, 
3.309.

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 
(Fed.Cir. 1994).  The court has specifically held that the 
provisions of Combee are applicable in cases involving Agent 
Orange exposure.  McCartt v. West, 12 Vet. App. 164, 167 
(1999).

In the present case, the preponderance of the evidence is 
against service connection on a direct basis for a 
psychiatric disorder, including PTSD; a stomach disorder; a 
chronic low back disorder; and cellulitis and/or tinea 
barbae.  The veteran contends that he developed these 
disorders during service.  The Board notes, however, that the 
service medical records are negative for findings of any of 
these claimed disorders.  

The weight of the credible evidence demonstrates that the 
veteran did not develop a psychiatric disorder, including 
PTSD; a stomach disorder; a chronic low back disorder; and 
cellulitis and/or tinea barbae during service.  The post-
service medical evidence is negative for objective evidence 
that causally links a currently diagnosed psychiatric 
disorder, including PTSD; a stomach disorder; a chronic low 
back disorder; cellulitis; and/or tinea barbae to the 
veteran's military service.  

It is the duty of the [Board] as the fact finder to determine 
the credibility of the testimony and other lay evidence."  
Culver v. Derwinski, 3 Vet. App. 292, 297 (1992).  The only 
"positive" evidence of record linking the cause of the 
veteran's claimed disorders is represented by the appellant's 
uncorroborated contentions set out in written statements.  
The appellant contends that he developed the claimed 
disorders as a result of service.  Such lay assertions as to 
medical causation, however, are of minimal probative value 
when they are not supported by competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  As a 
layperson, however, his opinions lack probative weight 
compared to medical evidence.

In reaching this decision, the Board acknowledges that VA is 
statutorily required to resolve the benefit of the doubt in 
favor of the veteran when there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue.  However, that doctrine is not for application in this 
case because the preponderance of the evidence is against the 
veteran's claim on a direct and presumptive basis. See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. 
§ 5107 (West 2002).


ORDER

New and material evidence not having been submitted, the 
claim to service connection for a bilateral ankle disorder is 
denied.

New and material evidence having been submitted, the claim to 
service connection for hepatitis C is granted.

Service connection for a psychiatric disorder, including 
PTSD; a stomach disorder; a low back disorder; cellulitis; 
and tinea barbae is denied.


REMAND

The veteran was treated during service for a traumatic 
perforation of the left tympanic membrane in February 1974 as 
a result of being attacked.  In light of this injury in 
service, the Board finds that further development is 
necessary with respect to the veteran's claims for service 
connection for bilateral hearing loss and tinnitus.  

This claim is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC, for the requested action 
that follows.  VA will notify the veteran if further action 
is required on his part.

1.  The RO should contact the veteran in 
an attempt to obtain any pertinent 
evidence regarding the claims for 
hepatitis C, bilateral hearing loss, and 
tinnitus.  The RO should ask the veteran 
to provide or identify medical evidence 
showing that he was diagnosed with 
hepatitis C, bilateral hearing loss, 
and/or tinnitus during or within a year 
of discharge from service.  If the RO is 
unable to obtain any pertinent evidence 
identified by the veteran, the RO should 
so inform the veteran and his 
representative and request them to 
provide the outstanding evidence.

2.  The RO should also attempt to obtain 
any other pertinent evidence identified 
but not provided by the veteran.  If the 
RO is unable to obtain any pertinent 
evidence identified by the veteran, the 
RO should so inform the veteran and his 
representative and request them to 
provide the outstanding evidence.

3.  When the above development has been 
completed, the RO should then schedule 
the veteran for an audiological 
examination to determine the nature and 
etiology of any currently present hearing 
loss disability and/or tinnitus.  The 
claims folder, to include a copy of this 
Remand, must be made available to and be 
reviewed by the examiner.

?	All indicated studies and tests 
should be accomplished, and all 
clinical findings should be reported 
in detail.  The presence of hearing 
loss disability for VA purposes 
should be confirmed or ruled out.

?	In addition, based upon the 
examination results, review of the 
veteran's pertinent medical history, 
and with consideration of sound 
medical principles, the examiner 
should provide an opinion as to 
whether it is at least as likely as 
not that the veteran's hearing 
impairment and/or tinnitus is 
etiologically related to a 
traumatic, perforated tympanic 
membrane of the left ear in February 
1974 during his active military 
service or otherwise etiologically 
related to service. The term "at 
least as likely as not" does not 
mean within the realm of medical 
possibility, but rather that the 
weight of medical evidence both for 
and against a conclusion is so 
evenly divided that it is as 
medically sound to find in favor of 
that conclusion as it is to find 
against it.

The examiner should set forth the 
complete rationale for all opinions 
expressed and conclusions reached, in a 
typewritten report.

4.  Thereafter, the RO should undertake 
any other indicated development.

5.  Then, the RO should readjudicate the 
issues on appeal for service connection 
for bilateral hearing loss, tinnitus, and 
hepatitis C.  If any benefits sought on 
appeal are not granted to the veteran's 
satisfaction, the RO should issue a 
supplemental statement of the case and 
afford the veteran and his representative 
an appropriate opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



